[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR USE OF RESIDENCE (DOCKET ENTRY NO 135)
The plaintiff has moved for an equitable division of time for use of the family residence at Remsenberg. While that motion originally requested the summer months of June and July, because of the lateness of the hearing on this matter caused by the defendant's temporary physical incapacity, the plaintiff orally amended to request residency for August and September.
Pursuant to paragraph 2 of the Judgment, the court ordered that the defendant-wife should have exclusive possession of the property for the months of September and October, 1988 and, provided the property had not been sold by April 1, 1989, the months of April through October, 1989. On May 19, 1989, upon a motion by the plaintiff for use of the property, the court ordered that the provisions of paragraph 2 of the Judgment regarding possession were to remain in effect. By his motion, the plaintiff seeks to modify the prior two orders of the court.
The court denies the plaintiff's motion. The provisions of paragraph 2 of the Judgment shall continue as previously decreed. The court notes that that provision of paragraph 2 of the Judgment permitting the plaintiff to go upon the property to supervise the fix-up of repairs upon prior notice to the defendant also continues as originally decreed.
EDGAR W. BASSICK, III, JUDGE CT Page 6254